Filed 4/2/14 Olson v. Buttram CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Siskiyou)




KIMBERLY R. OLSON,                                                                           C071549

                   Plaintiff and Appellant,                                     (Super. Ct. No. SCSCCVCV
                                                                                        XX-XXXXXXX)
         v.

KENNETH FRANK BUTTRAM et al.,

                   Defendants and Respondents.




         Plaintiff Kimberly Olson, appearing in pro. per., appeals the trial court’s denial of
her application for an order for the sale of residential property in satisfaction of a
judgment. The trial court denied the application because it determined the property
qualified as the homestead of judgment debtors Marci Buttram and Kenneth Frank
Buttram (Frank Buttram), and was therefore exempt from sale pursuant to Code of Civil
Procedure section 704.710 et seq.1




1   Further reference to an undesignated section is to the Code of Civil Procedure.

                                                             1
       A homestead is the principal dwelling of a judgment debtor, and is exempt from
sale for the satisfaction of a judgment.2 The judgment debtor’s dwelling is defined by
statute to include a house, outbuildings, and land on which they are situated. The trial
court rejected Olson’s argument that the residential property in question was not a
homestead because the judgment debtor lived in a motor home located on the property,
rather than in the house. We agree with the trial court’s interpretation of the relevant
statutes, and shall affirm the judgment.
                   FACTUAL AND PROCEDURAL BACKGROUND
       In this judgment roll appeal, the trial court’s findings of fact and conclusions of
law are presumed to be supported by substantial evidence, and are binding on us unless
reversible error appears in the record. (People v. Roscoe (2008) 169 Cal. App. 4th 829,
839.) Consequently, we set forth the facts stated in the trial court’s order.
       The property at issue is 414 Henley-Hornbrook Road, Hornbrook, California. On
March 17, 2011, the court entered a default judgment against defendants Frank Buttram
and Marci Buttram in favor of Olson in the amount of $70,860. Prior to entry of the
default judgment, on September 23, 2010, a homeowner’s exemption was recorded for
the property in the name of Marci Buttram. On March 30, 2011, an abstract of judgment
was recorded against the property, making that the date on which the judgment lien
attached to the property. (Casey v. Gray (1993) 13 Cal. App. 4th 611, 614.)
       At the time the judgment lien attached to the property, there was a motor home
parked next to the house, within the boundaries of the property. Both Marci and Frank


2  The homestead exemption protects the homeowner’s equity in the property up to a
statutory amount. The property may be sold if a bid is received that is equal or greater
than the homestead exemption plus any liens or encumbrances. (§§ 704.720, 704.800.)
However, in this case, the property was valued at $50,000, an amount far less than either
the judgment or the homestead exemption of $75,000. (§ 704.730, subd. (a)(1).) The
trial court found the property was not reasonably likely to produce a bid sufficient to
satisfy any part of the amount due on the judgment.

                                              2
Buttram lived on the property, but Frank Buttram slept in the house, while Marci Buttram
slept in the motor home. In mid-May, 2011, Frank Buttram left the property and resided
elsewhere. Marci Buttram continued to sleep in the motor home parked on the property,
while she conducted repairs and renovations on the house. She began sleeping in the
house in July of 2011.
       Olson applied for an order to sell the property under section 704.740 et seq. The
Buttrams argued the property qualified for a homestead exemption. The trial court found
there was a valid statutory homestead exemption pursuant to section 704.710 et seq.
                                       DISCUSSION
       A property that is a homestead is exempt from sale to enforce a judgment, unless
the sale is for as much or more than the amount of the homestead exemption plus any
additional liens and encumbrances. (§§ 704.720, subd. (a), 704.800.) For the purposes of
this case, a homestead is defined as, “the principal dwelling (1) in which the judgment
debtor or the judgment debtor’s spouse resided on the date the judgment creditor’s lien
attached to the dwelling, and (2) in which the judgment debtor or the judgment debtor’s
spouse resided continuously thereafter until the date of the court determination that the
dwelling is a homestead.” (§ 704.710, subd. (c).)
       Olson argues the trial court incorrectly found the property qualified as a
homestead because for a period of about 60 days, no one was living in the house, even
though Marci Buttram was living in a motor home on the property during that time.
Olson argues that because of that 60-day period the Buttrams did not reside continuously
on the property from the date the lien attached to the date the court determined the
dwelling was a homestead. The trial court correctly concluded that a dwelling for
purposes of finding a homestead may include a motor home located on the subject
property.
       As indicated, a homestead is a debtor’s principal dwelling. Section 704.710
defines a dwelling as “a place where a person resides . . . includ[ing] but . . . not limited

                                               3
to the following: [¶] (1) A house together with the outbuildings and the land upon which
they are situated. . . .” Thus a “dwelling” is not the equivalent of a “house” for purposes
of finding a homestead exemption. A dwelling includes outbuildings and land. As long
as the debtor is living on the property continuously from the time the lien attaches to the
time the court makes the homestead determination, the property qualifies as a principal
dwelling. In this case, one or the other, or both of the judgment debtors lived on the
property continuously for the relevant time period. Therefore, the property qualified as
the judgment debtor’s homestead.
       Olson argues there was no evidence the motor home in which Marci Buttram
resided was her principal dwelling. Because there is no reporter’s transcript, we presume
the trial court’s findings of fact and conclusions of law are supported by substantial
evidence, and those findings and conclusions are binding on us unless they are clearly
contradicted on the face of the record before us. (People v. Roscoe, supra, 169
Cal.App.4th at p. 839.) The trial court’s findings and conclusions are not contradicted on
the face of this record.
       Olson argues the trial court incorrectly placed the burden of proof below on her,
rather than on the Buttrams. To the extent the trial court’s ruling contains any indication
of the burden of proof it applied in reaching its decision, the indication is that it placed
the burden of proof on the Buttrams.
       The burden of proof at the hearing is on the creditor if the county tax assessor
records indicate there was a current homeowner’s exemption for the dwelling claimed by
the judgment debtor or the judgment debtor’s spouse. (§ 704.780.) The trial court stated
that a homeowner’s exemption was recorded in 2010, making it current when the abstract
of judgment was recorded against the property in March 30, 2011. Nevertheless, the
court stated it would “analyze the issues presented as if a current exemption were not on
file at the relevant time, without making a finding in that regard.” This can only mean
the court placed the burden of proof on the judgment debtors, the Buttrams.

                                               4
        The trial court’s ruling is otherwise silent on the applicable burden of proof.
Where the trial court is silent, we presume it applied the proper burden of proof in
matters tried to the court. (Ross v. Superior Court (1977) 19 Cal. 3d 899, 913-914.)
                                       DISPOSITION
        The judgment is affirmed. Costs on appeal, if any, are awarded to respondents.3



                                              BLEASE                    , Acting P. J.


We concur:


           MURRAY                   , J.


           HOCH                     , J.




3   Respondents filed no brief.

                                              5